         Case 1:20-cv-05441-KPF Document 249 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Uniformed Fire Officers Association, et al.,             Case No. 1:20-cv-05441-KPF
                   Petitioners/Plaintiffs,
               -against-
Bill de Blasio, in his official capacity as Mayor of
the City of New York, et al.,
                   Respondents/Defendants                 MEMO ENDORSED
               -against-
Communities United for Police Reform,
                   Intervenor-
                   Respondent/Defendant.


                    NOTICE OF MOTION TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE that, upon the accompanying declaration of Margaret

Wheeler-Frothingham, dated January 12, 2021, Intervenor-Respondent/Defendant Communities

United for Police Reform hereby moves this Court before the Honorable Katherine Failla Polk,

at the United States Courthouse for the Southern District of New York, pursuant to Local Civil

Rule 1.4 of the Local Rules of the United States District Courts for the Southern and Eastern

Districts of New York, for an Order permitting the withdrawal of Margaret Wheeler-

Frothingham as counsel for Intervenor-Respondent/Defendant Communities United for Police

Reform in the above-captioned action.
         Case 1:20-cv-05441-KPF Document 249 Filed 01/13/21 Page 2 of 2




 Dated: New York, New York
        January 12, 2021

                                        Respectfully submitted,

                                        Orrick, Herrington & Sutcliffe LLP

                                        By: /s/ Alex V. Chachkes

    Baher Azmy                         Alex V. Chachkes
    Darius Charney                     Rene Kathawala
                                       Christopher J. Cariello
    CENTER FOR CONSTITUTIONAL RIGHTS   ORRICK, HERRINGTON & SUTCLIFFE LLP
    666 Broadway                       51 West 52nd Street
    New York, New York 10012           New York, New York 10019
    Tel: (212) 614-6464                Tel: (212) 506-5100
    bazmy@ccrjustice.org               achachkes@orrick.com
    dcharney@ccrjustice.org            rkathawala@orrick.com
                                       ccariello@orrick.com

                                       Attorneys for Intervenor-Respondent/Defendant



Application GRANTED. The Clerk of Court is directed to terminate
Ms. Wheeler-Frothingham as counsel of record for Intervenor-
Respondent/Defendant Communities United for Police Reform.



                                            SO ORDERED.
Dated:   January 13, 2021
         New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
